Exhibit 10.1

EUROCAN HOLDINGS, LTD.

 

SUBSCRIPTION AGREEMENT

 

The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of shares (“Shares”) of common stock, par value
$0.0001 per share (“Common Stock”) of Eurocan Holdings, Ltd., a Nevada
corporation (the “Company”), on the terms described below

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Company’s Private Confidential Placement
Memorandum, dated October 31, 2014 (as amended or supplemented, and together
with all documents and exhibits thereto, the “Memorandum”).

 

In connection with this subscription, Subscriber and the Company agree as
follows:

 

1.       Purchase and Sale of the Shares.

 

(a)       The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, a number of Shares at a
price equal to $0.40 per Share (the “Share Price”) and for the aggregate
subscription amount set forth on the signature page hereto. Upon acceptance of
this Subscription Agreement by the Company, the Company shall issue and deliver
to Subscriber a share certificate evidencing the applicable number of Shares
subscribed for against payment in U.S. Dollars of the Purchase Price (as defined
below).

 

 

(b)       Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price (the “Purchase Price”) set forth on the signature page
hereof required to purchase the Shares subscribed for hereunder which amount has
been paid in U.S. Dollars by cash, wire transfer or check, subject to
collection, to the order of “Indeglia & Carney, LLP as Escrow Agent for Eurocan
Holdings, Ltd.”

 

(c)       Subscriber understands and acknowledges that this subscription is part
of a proposed placement by the Company of up to 5,625,000 Shares, which offering
is being made on a “best efforts” basis (the “Offering”). During the Offering
Period, funds will be held in an escrow account established by the Company and
released at the discretion of the Company from time to time. If a subscription
is not accepted, whether in whole or in part, the subscription funds held
therein will be returned to the investor without interest or deduction.

 

2.      Covenants, Representations and Warranties of Subscriber. Subscriber
covenants with, and represents and warrants to, the Company as follows:

 

(a)       The Master Confidential Purchaser Questionnaire has been completed,
signed and delivered to the Company by the Subscriber and is, as of the date
hereof, true, complete, and correct in all respects.

 

B-1

 

 



(b)       Subscriber is an “accredited investor” as defined by Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Act”), and
Subscriber is capable of evaluating the merits and risks of Subscriber’s
investment in the Company and has the capacity to protect Subscriber’s own
interests.

 

(c)       Subscriber understands that the Shares are not presently registered,
but Subscriber is entitled to certain rights with respect to the registration of
the Shares (see Section 5 below).

 

(d)       Subscriber acknowledges and understands that the Shares are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing of the Shares made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Securities and Exchange Commission (“SEC”) thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.

 

(e)       Subscriber acknowledges the Shares must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
the resale occurring not less than six-months after a party has purchased and
paid for the security to be sold.

 

(f)        Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from the Company or any person acting on
its behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Subscriber. In
connection therewith, Subscriber acknowledges that Subscriber has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. Subscriber has
received and reviewed the Memorandum, and all the information, both written and
oral, that it desires. Without limiting the generality of the foregoing,
Subscriber has been furnished with or has had the opportunity to acquire, and to
review: (i) copies of all of the Company’s publicly available documents, and
(ii) all information, both written and oral, it desires with respect to the
Company’s business, management, financial affairs and prospects. In determining
whether to make this investment, Subscriber has relied solely on Subscriber’s
own knowledge and understanding of the Company and its business based upon
Subscriber’s own due diligence investigations and the information furnished
pursuant to this paragraph. Subscriber understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and Subscriber has not relied on any other
representations or information.

 



B-2

 

 

 

(g)       Subscriber has all requisite legal and other power and authority to
execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.

 

(h)       Subscriber has carefully considered and has discussed with the
Subscriber’s professional legal, tax, accounting and financial advisors, to the
extent Subscriber has deemed necessary, the suitability of this investment and
the transactions contemplated by this Subscription Agreement for the
Subscriber’s particular federal, state, local and foreign tax and financial
situation and has determined that this investment and the transactions
contemplated by this Subscription Agreement are a suitable investment for the
Subscriber. Subscriber relies solely on such advisors and not on any statements
or representations of the Company or any of its agents. Subscriber understands
that Subscriber (and not the Company) shall be responsible for Subscriber’s own
tax liabilities which may arise as a result of this investment or the
transactions contemplated by this Subscription Agreement.

 

 (i)        Neither this Subscription Agreement nor the Master Confidential
Purchaser Questionnaire contain any untrue statement of a material fact or omit
any material fact concerning Subscriber.

 

  (j)       There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s properties before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.

 

  (k)       The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Shares will not result in any
material violation of, or conflict with, or constitute a material default under,
any of Subscriber’s articles of incorporation or bylaws or other governing
documents, if applicable, or any of Subscriber’s material agreements nor result
in the creation of any mortgage, pledge, lien, encumbrance or charge against any
of the assets or properties of Subscriber or the Shares.

 

  (l)         Subscriber acknowledges the Shares are speculative and involve a
high degree of risk and that Subscriber can bear the economic risk of the
purchase of the Shares, including a total loss of his/her/its investment.

 

  (m)        Subscriber acknowledges he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of the
Memorandum prior to making an investment decision.

 



B-3

 

 

 

 (n)        Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Shares.

 

 (o)        Subscriber is aware the Shares are and will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act.

 

 (p)        Subscriber understands any and all certificates representing the
Shares and any and all securities issued in replacement thereof or in exchange
therefore shall bear the following legend or one substantially similar thereto,
which Subscriber has read and understands:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

    (q)       Because of the restrictions imposed on resale, Subscriber
understands the Company shall have the right to note stop-transfer instructions
in its stock transfer records, and Subscriber has been informed of the Company’s
intention to do so. Any sales, transfers, or any other dispositions of the
Securities by Subscriber, if any, will be in compliance with the Act.

 

    (r)       Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that he/she/it is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision.

 

    (s)       Subscriber represents: (i) Subscriber is able to bear the economic
risks of an investment in the Shares and to afford the complete loss of the
investment, and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

 

      (t)       Subscriber further represents the address set forth in the
Master Confidential Purchaser Questionnaire is his/her principal residence (or,
if Subscriber is a company, partnership or other entity, the address of its
principal place of business); that Subscriber is purchasing the Shares for
Subscriber’s own account and not, in whole or in part, for the account of any
other person; Subscriber is purchasing the Shares for investment and not with a
view to resale or distribution; and Subscriber has not formed any entity for the
purpose of purchasing the Shares.

 



B-4

 

 

 

     (u)       Subscriber understands the Company shall have the unconditional
right to accept or reject each subscription, in whole or in part, for any reason
or without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber’s funds). No subscription will
be binding upon the Company until accepted by an authorized officer of the
Company. In the event the subscription is rejected, Subscriber’s subscription
funds will be returned without interest thereon or deduction therefrom.

 

    (v)       Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Shares that is not
contained in the Memorandum and this Subscription Agreement.

 

     (w)       Subscriber represents that Subscriber is not subscribing for
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting.

 

     (x)        Subscriber has carefully read this Subscription Agreement, the
Registration Rights Agreement and the Memorandum, and Subscriber has accurately
completed the Master Confidential Purchaser Questionnaire which accompanies this
Subscription Agreement.

 

      (y)       No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Shares, Subscriber is not relying upon any representations
other than those contained in the Memorandum or in this Subscription Agreement.

 

     (z)       Subscriber represents and warrants, to the best of its knowledge,
no finder, broker, agent, financial advisor or other intermediary, nor any
purchaser representative or any broker-dealer acting as a broker, is entitled to
any compensation in connection with the transactions contemplated by this
Subscription Agreement.

 

      (aa)     Subscriber represents and warrants that Subscriber: (i) has not
distributed or reproduced the Memorandum, in whole or in part, at any time,
without the prior written consent of the Company; and (ii) for three (3) years
from the date hereof will keep confidential the existence of the Memorandum and
the information contained therein or made available in connection with any
further investigation of the Company and not use the information about the
Company for any other purpose.

 

      (bb)      If Subscriber is a trust, this investment, together with all
other securities of the Company held by the trust, does not exceed 10% of the
trust assets.

 



B-5

 

 

 

3.           Covenants, Representations and Warranties of the Company. The
Company covenants with, and represents and warrants to, Subscriber as follows:

 

      (a)       The Company is duly organized and validly exists as a
corporation in good standing under the laws of the State of Nevada.

 

             (b)       The Company has all such corporate power and authority to
enter into, deliver and perform this Subscription Agreement.

 

     (c)        All necessary corporate action has been duly and validly taken
by the Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the Shares
to be sold by the Company pursuant to this Subscription Agreement. This
Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

      (d)       The Memorandum and/or information provided by the Company to the
undersigned hereof does not and shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein in light of circumstances made
therein not misleading.

 

      (e)       The Shares to be issued and sold to the undersigned as provided
in the Memorandum and in this Subscription Agreement have been duly authorized
and when issued and delivered against payment therefor, will be validly issued,
fully paid and non-assessable and will conform to the description thereof in the
Memorandum.

 

4.           Indemnification. Subscriber agrees to indemnify and hold harmless
the Company, and its respective officers, directors, employees, shareholders,
agents representatives and affiliates, and any person acting on behalf of the
Company, from and against any and all damage, loss, liability, cost and expense
(including reasonable attorneys’ fees) which any of them may incur by reason of
the failure by Subscriber to fulfill any of the terms and conditions of this
Subscription Agreement, or by reason of any breach of the representations and
warranties made by Subscriber herein, or in any other document provided by
Subscriber to the Company. All representations, warranties and covenants of each
of Subscriber and the Company contained herein shall survive the acceptance of
this subscription.

 

5.            Registration Rights Granted to Subscriber. In consideration of the
investment in the Company described in this Agreement and the Memorandum, the
Company hereby grants to the Subscriber the registration rights set forth on
Exhibit B of the Memorandum.

 

6.            Patriot Act Compliance. (Terms used in this section are defined in
paragraph (d) below.)

 



B-6

 

 

 

To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:

 

(a)           The undersigned represents and warrants that no holder of any
beneficial interest in the undersigned’s equity securities of the Company (each
a “Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:

 

(1)A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;

 

(2)A Foreign Shell Bank; or

 

(3)A person or entity resident in or whose subscription funds are transferred
from or through an account in a Non-Cooperative Jurisdiction.

 

(b)           The undersigned represents that the bank or other financial
institution (the “Wiring Institution”) from which the undersigned’s funds will
be wired is located in a FATF Country.

 

(c)            The undersigned represents that:

 

(1)Neither it, any Beneficial Interest Holder nor any Related Person (in the
case of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure;

 

(2)Neither it, any Beneficial Interest Holder nor any Related Person (in the
case the undersigned is an entity) is resident in, or organized or chartered
under the laws of, a jurisdiction designated by the Secretary of the Treasury
under Section 311 or 312 of the USA PATRIOT Act as warranting special measures
due to money laundering concerns; and

 

(3)Its investment funds do not originate from, nor will they be routed through,
an account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.

 

(d)           Definitions:

 

Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.

 

FATF: The Financial Action Task Force on Money Laundering.

 



B-7

 

 

 

FATF Country: A country that is a member of FATF. As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States. For a current list of FATF members see
http://www1.oecd.org/fatf/Members_en.htm.

 

Foreign Bank: An organization which (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.

 

Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.

 

Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.

 

Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.

 

Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list of non-cooperative
countries and territories.

 

Physical Presence: A place of business maintained by a Foreign Bank and is
located at a fixed address, other than solely a post office box or an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank: (a) employs one or more
individuals on a full-time basis; (b) maintains operating records related to its
banking activities; and (c) is subject to inspection by the banking authority
that licensed the Foreign Bank to conduct banking activities.

 

Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.

 

Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer organized in the U.S. or
is a U.S. Government Entity.

 



B-8

 

 



Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union or Foreign Bank.

 

Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.

 

Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.

 

USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).

 

 

8.           Independent Nature of Investor’s Obligations and Rights. The
obligations of the Subscriber under this Agreement and any other documents
delivered in connection herewith and therewith (collectively, the “Transaction
Documents”) are several and not joint with the obligations of any other
purchaser of Shares, and the Subscriber is not responsible in any way for the
performance of the obligations of any other purchaser of Shares under any
Transaction Document. The decision of the Subscriber to purchase Shares pursuant
to the Transaction Documents has been made by the Subscriber independently of
any other purchaser of Shares. Nothing contained herein or in any Transaction
Document, and no action taken by any purchaser of Shares pursuant thereto, shall
be deemed to constitute such purchasers as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
purchasers of Shares are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Documents. The Subscriber acknowledges that no other purchaser of Shares has
acted as agent for the Subscriber in connection with making its investment
hereunder and that no other purchaser of Shares will be acting as agent of the
Subscriber in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. The Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser of
Shares to be joined as an additional party in any proceeding for such purpose.

 

9.            Miscellaneous.

 



B-9

 



 

      (a)         Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Shares acquired pursuant hereto shall be made only
in accordance with all applicable laws.

 

     (b)         Subscriber agrees that Subscriber cannot cancel, terminate or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors and permitted assigns.

 

      (c)         Subscriber has read and accurately completed this entire
Subscription Agreement and Memorandum.

 

      (d)        This Subscription Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and may be
amended only by a written execution by all parties.

 

       (f)          Subscriber acknowledges it has been advised to consult with
his/her/its own attorney regarding this subscription and Subscriber has done so
to the extent that Subscriber deems appropriate. Subscriber understands and
agrees that Subscriber has not been represented in this transaction by counsel
to the Company.

 

       (g)         Any notice or other document required or permitted to be
given or delivered to the Subscriber shall be in writing and sent: (i) by
registered or certified mail with return receipt requested (postage prepaid) or
(ii) by a recognized overnight delivery service (with charges prepaid).

 

If to the Company, at:

 

Eurocan Holdings Ltd.

1805 SE Martin Luther King Jr Blvd.

Portland, Oregon 97214

Attn.: Chief Executive Officer

 

If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.

 

 (h)         Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.

 

  (i)         This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of Nevada, as
such laws are applied by the Nevada courts except with respect to the conflicts
of law provisions thereof, and shall be binding upon the Subscriber, the
Subscriber’s heirs, estate, legal representatives, successors and assigns and
shall inure to the benefit of the Company, its successors and assigns.

 



B-10

 

 

 

   (j)         Any legal suit, action or proceeding arising out of or relating
to this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in state or federal courts located in [City of Portland,
State of Oregon] (the “Oregon Courts”). The parties hereto hereby: (i) waive any
objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the applicable Oregon Court in any such suit, action or proceeding. The parties
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in the New York Courts and
agree that service of process upon a party mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.

 

   (k)         If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform to such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provisions hereof.

 

    (l)         The parties understand and agree money damages would not be a
sufficient remedy for any breach of the Subscription Agreement by the Company or
the Subscriber and that the party against which such breach is committed shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.

 

   (m)         All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, singular or plural, as identity of
the person or persons may require.

 

                  (n)         This Subscription Agreement may be executed in
counterparts and by facsimile, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.

 

 

 

[Signature Pages Follow]

 

B-11

 



 

Signature Page for Individuals:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 



$

($0.40per Share)

 

 



 

Purchase Price

 

  Number of Shares      

Print or Type Name

 

 

Print or Type Name (Joint-owner)

 

     

Signature

 

 

Signature (Joint-owner)

 

     

Date

 

 

Date (Joint-owner)

 

     

IRS Taxpayer Identification Number

 

 

IRS Taxpayer Identification Number (Joint-owner)

 

      Address   Address (Joint-owner)       Telephone Number   Telephone Number
      Fax Number   Fax Number       E-mail Address   E-mail Address



 



 

Type of Ownership

 

⁭☐      Individual

⁭☐      Tenants in common

⁭☐      Joint tenants with right of survivorship

⁭☐      Community property (check only if resident of community property state)

⁭☐      Other (please specify:____________________)

 

Wiring Instructions:

 

Bank Name:   California Bank & Trust – Irvine Center Branch ABA #:   121002042
SWIFT:   CALBUS66 Tel Number:   (949) 223-7500



 



Address:  

1900 Main Street, Suite 100

Irvine, CA 92614

Acct #:    #30-904680-31 Acct. Name:   Indeglia & Carney LLP Attorney Client
Trust Fund, as escrow agent for Eurocan Holdings Reference:   Eurocan Holdings,
Ltd.

 



 



B-12

 



 



Partnerships, Corporations or Other Entities:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

$

($0.40per Share)

 

 



 

Total Purchase Price

 

  Number of Shares



 

__________________________________________________________________________

Print or Type Name of Entity

__________________________________________________________________________

Address

 

__________________________________________________________________________

Telephone Number

 

__________________________________________________________________________

Fax Number

 

__________________________________________________________________________

Email Address

 

 



 

 



Taxpayer I.D. No. (if applicable)



 

  Date



 





BY:  

 



Signature: Name

                   Title:



 

 

Print or Type Name and Indicate

Title or Position with Entity



 





 

 



Signature (other authorized signatory)



 

 

Print or Type Name and Indicate

Title or Position with Entity



 

Type of Ownership

 

⁭☐      Individual

⁭☐      Tenants in common

⁭☐      Joint tenants with right of survivorship

⁭☐      Community property (check only if resident of community property state)

⁭☐      Other (please specify:____________________)

 



B-13

 

 



All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.

 

Wiring Instructions:

 

Bank Name:   ABA #:   SWIFT:   Tel Number:   Address:  



Acct #:     Acct. Name:   Reference:  

 

 



B-14

 

 

 



SUBSCRIPTION ACCEPTANCE BY EUROCAN HOLDINGS, LTD.

 

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.

 



  Eurocan Holdings, Ltd.       By:      Name:
    Title:

 

 

 

Date: _______________________, 2014

 

B-15



--------------------------------------------------------------------------------

 